SEPARATION AND DISTRIBUTION AGREEMENT THIS SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”), dated as of January 1, 2010, by and between Consolidation Services, Inc., a Delaware corporation (“Parent”), and Colt Resources, Inc., a Nevada corporation (“Spinco” and together with Parent, the “Parties”,and each individually, a “Party” ). RECITALS WHEREAS, the Board of Directors of Parent has determined that it is in the best interests of Parent and its shareholders to separate Parent’s existing energy businesses into two independent businesses, with the Parent to retain oil and gas assets and liabilities related to its business and Spinco to receive all other assets and liabilities of Parent; WHEREAS, on or before the Effective Time, Parent shall transfer or cause its subsidiaries to transfer the Spinco Assets to Spinco and shall cause Spinco to assume the Spinco Liabilities, all as more fully described in this Agreement; WHEREAS, the Board of Directors of Parent has further determined that it is in the best interests of Parent, Spinco and the shareholders of Parent to distribute to the shareholders of record of the issued and outstanding shares of Parent Common Stock on January 31, 2010 (the “Record Date”) 100% of the shares of Spinco Common Stock on the basis of one share of Spinco Common Stock for every one share of issued and outstanding Parent Common Stock (the“Distribution” ); WHEREAS, Parent and Spinco have prepared, and Spinco shall file with the Commission the Information Statement prior to the Distribution Date, which sets forth the appropriate disclosure concerning Spinco and the Distribution; WHEREAS, the Distribution is intended to qualify as a tax-free spin-off under Sections355 and 368 of the Code; and WHEREAS, the parties hereto have determined to set forth herein the principal corporate and other transactions required to effect the Distribution and to set forth herein certain other agreements that will govern other matters prior to and following the Distribution. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, the parties hereby agree as follows: ARTICLE I DEFINITIONS 1.1DEFINITIONS. As used herein, the following terms have the meanings set forth below: “Accounts” is defined in Section 4.1(a). 1 “Action” means any claim, suit, arbitration, inquiry, proceeding, or investigation by or before any court, governmental or other regulatory or administrative agency or commission or any other tribunal. “Affiliate” means, when used with respect to a specified Person, a Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with such specified Person. For the purposes of this definition, “control”, when used with respect to any specified Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or other interests, by contract or otherwise. “Assets” means all properties, rights, contracts, leases and claims, of every kind and description, wherever located, whether tangible or intangible, and whether real, personal or mixed. “Code” means the United States Internal Revenue Code of 1986, as amended. “Commission” means Securities and Exchange Commission. “Confidential Information” means all business or operational information concerning a Party and/or its subsidiaries (including (i) business and strategic plans, (ii) litigation presentations and risk assessments, (iii)budgets, (iv)financing and credit-related information, (v)specifications, ideas and concepts for products and services, (vi)technical reports, mining and land/property reports and information, (vii) information marked or designated as “confidential” or which by its nature would be generally understood to be “confidential,” (viii) software, and (ix) information regarding third parties and leasees, (x) all other know-how, non-public intellectual property, methodology, procedures, techniques and trade secrets which, prior to or following the Effective Time, has been disclosed by a Party or its subsidiaries to the other Party or its subsidiaries, in written, oral (including by recording), electronic, or visual form to, or otherwise has come into the possession of, the other (except to the extent that such information can be shown to have been (i)in the public domain through no action of such Party or its subsidiaries, (ii)lawfully acquired from other sources by such Party or its subsidiaries to which it was furnished or (iii)independently developed by such Party or its subsidiaries; provided, however, in the case of clause (ii)that, to the furnished Party’s knowledge, such sources did not provide such information in breach of any confidentiality obligations). “Distribution” is defined in the recitals to this Agreement. “Distribution Date” means the date upon which the Distribution shall be effective, as determined by the Board of Directors of Parent. “Effective Time” means 12:01 a.m. New York City time on January 1, 2010. “Exchange Act” means the Securities Exchange Act of 1934, as amended. 2 “Governmental Entity” means any nation or government, any state, municipality or other political subdivision thereof and any entity, body, agency, commission, department, board, bureau or court, whether domestic, foreign or multinational, exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government and any official thereof. “Group” means the Parent Group or Spinco (including any future subsidiaries of Spinco), as the context so requires. “Guaranteed Spinco Liabilities”means the Spinco Liabilities on which the Parent is an obligor by reason of any guarantee or contractual commitment, including Liabilities under any contract assumed by Spinco from any member of the Parent Group with respect to which any member of the Parent Group remains liable. “Indebtedness” means (i)any indebtedness for borrowed money or the deferred purchase price of property as evidenced by a note, bond or other instruments, (ii)obligations as lessee under capital leases, (iii)obligations secured by any mortgage, pledge, security interest, encumbrance, lien or charge of any kind existing on any asset owned or held by any Person, whether or not such Person has assumed or becomes liable for the obligations secured thereby, (iv) accounts payable, (v)reimbursement obligations with respect to surety and performance bonds or letters of credit, and (vi)obligations under direct or indirect guarantees of (including obligations, contingent or otherwise, to assure a creditor against loss in respect of) indebtedness or obligations of the kinds referred to in clauses (i), (ii), (iii), (iv), and (v)above. “Indemnifiable Loss” means any and all damage, loss, liability, and expense (including, without limitation, reasonable expenses of investigation and reasonable attorneys’ fees and expenses) in connection with any and all Actions or threatened Actions. “Information Statement” means the information statement required by the Commission to be sent to each Record Holder of Parent Common Stock in connection with the Distribution, and prepared in accordance with the Exchange Act. “Intercompany Accounts”means any receivables, payables or loans between any member of the Parent Group, on the one hand, and Spinco, on the other hand, that exist prior to the Effective Time and is reflected in the Records of the relevant members of the Parent Group and Spinco, except for any such receivables, payables or loans that arise pursuant to this Agreement. “IRS” means the United States Internal Revenue Service. “Joint Action” means any current or future Action with respect to which it is unclear at the onset of such Action whether Liabilities will arise primarily in connection with the Spinco Business or the Parent Business. “Law” means any United States or non-United States federal, national, supranational, state, provincial, local or similar statute, law, ordinance, regulation, rule, code, order, requirement or rule of law (including common law). 3 “Liabilities” means any and all claims, debts, liabilities and obligations, absolute or contingent, matured or not matured, liquidated or unliquidated, accrued or unaccrued, known or unknown, whenever arising, including all costs and expenses relating thereto, and including, without limitation, those debts, liabilities and obligations arising under this Agreement, any law, rule, regulation, action, order or consent decree of any governmental entity or any award of any arbitrator of any kind, and those arising under any contract, commitment or undertaking. “Party” is defined in the Preamble to this Agreement. “Parent” is defined in the Preamble to this Agreement. “Parent Action” means any current or future Action that does not relate primarily to the Spinco Business and in which Spinco is a defendant or the party against whom any claim or investigation is directed, but excluding any Joint Action. “Parent Asset” meansall Assets of Parent or any member of the Parent Group that relate to the Parent’s oil and gas business and that are not Spinco Assets. “Parent Business” means the oil and gas business conducted by Parent and its present and former subsidiaries, joint ventures and partnerships, other than the Spinco Business. “Parent Royalty” shall have the meaning provided in Section 2.3(a). “Parent Royalty Repurchase Options” shall have the meaning provided in Section 2.3(a). “Parent Common Stock” means the outstanding shares of common stock of Parent. “Parent Group” means Parent and its subsidiaries, affiliates, joint ventures and partnerships, excluding Spinco. “Parent Indemnitees” is defined in Section “Parent Liabilities” means (i)Liabilities of any member of the Parent Group arising out of or relating to the operation or conduct of the Parent Business and that is held or retained by the Parent or any member of the Parent Group pursuant to this Agreement, and (ii)any other Liabilities of Spinco or the Parent, whether arising before, at, or after the Effective Time, that do not constitute Spinco Liabilities.FOR THE AVOIDANCE OF DOUBT, NO LIABILITY SHALL BE A PARENT LIABILITY SOLELY AS A RESULT OF PARENT OR ANY OTHER MEMBER OF THE PARENT BEING NAMED AS PARTY TO, OR IN, ANY ACTION. “Person” means any natural person, firm, individual, corporation, business trust, joint venture, association, company, limited liability company, partnership or other organization or entity, whether incorporated or unincorporated, or any Governmental Entity. 4 “Policies” means insurance policies and insurance agreements or arrangements of any kind (other than life and benefits policies, agreements or arrangements), including primary, excess and umbrella policies, comprehensive general liability policies, director and officer liability, fiduciary liability, automobile, aircraft, property and casualty, business interruption, workers’ compensation and employee dishonesty insurance policies, bonds and self-insurance company arrangements, together with the rights, benefits and privileges thereunder. “Record Date” means the date designated by or under the authority of Parent’s Board of Directors as the record date for determining the shareholders of Parent entitled to receive the Distribution. “Records” means any information, agreements, documents, books, records or files. “Record Holder” shall have the meaning set forth in Section “Separation” shall have the meaning set forth in Section “Securities Act” means the Securities Act of 1933, as amended. “Spinco” is defined in the Preamble to this Agreement. “Spinco Action” means any current or future Action relating primarily to the Spinco Business in which one or more members of the Parent Group is a defendant or the party against whom a claim or investigation is directed, but excluding any Joint Action. “Spinco Assets” means the those Assets relating to the now or formerly conducted coal business of Parent, as listed on Schedule “A”, attached hereto and made a part hereof, to be transferred to Spinco pursuant to this Agreement, including but not limited to all Assets that are owned of record or held in the name of Spinco at the Effective Time, and excluding the Parent Royalty. “Spinco Business” means the coal business comprised of the Spinco Assets and the Spinco Liabilities. “Spinco Common Stock” means the outstanding shares of common stock of Spinco. “Spinco Indemnitee” is defined in Section “Spinco Liabilities” means the Liabilities listed or described on Schedule “B”, attached hereto and made a part hereof, and any and all Liabilities that are expressly contemplated by this Agreement as Liabilities that are assumed by Spinco, and any Liabilities arising out of or resulting from the operation or conduct of the Spinco Business following the Effective Time, and any and all Liabilities of the guarantor under the Guaranteed Spinco Liabilities, except as otherwise provided herein.FOR THE AVOIDANCE OF DOUBT, NO LIABILITY SHALL BE A SPINCO LIABILITY SOLELY AS A RESULT OF SPINCO BEING NAMED AS PARTY TO, OR IN, ANY ACTION. 5 “Tax” shall mean all taxes, charges, duties, fees, levies, or other assessments, including income, gross receipts, excise, property, sales, transfer, ad valorem, profits, windfall profits, use, license, payroll, franchise, value-added, production, severance, withholding, payroll, employment, social security, and other taxes, however denominated, imposed by any Governmental Entity, whether disputed or not, and includes any estimated taxes, interest, penalties or additions to tax that are payable or may become payable in respect thereof. “Tax Returns” shall mean all reports or returns (including information returns and amended returns) required to be filed or that may be filed for any period with any taxing authority in connection with any Tax or Taxes (whether domestic or foreign). “Third Party Parent Policies” means all Policies, whether or not in force on the Effective Time, issued by unaffiliated third-party insurers to Parent or its Affiliates that cover risks that relate to both the Parent Business and the Spinco Business as operated or conducted by the Parent or any member of the Parent Group prior to the Effective Time. ARTICLE II SEPARATION; CONVEYANCE OF CERTAIN ASSETS; ASSUMPTION OF CERTAIN LIABILITIES; INTERCOMPANY ROYALTIES; AND TRANSITION ARRANGEMENTS 2.1SEPARATION. Effective as of the Effective Time, Parent shall transfer and assign to Spinco all of the Spinco Assets and Spinco shall assume all of the Spinco Liabilities in exchange for all of the shares of Spinco Common Stock to be distributed to the Parent’s shareholders, as provided in Section 3.3, below (the “Separation”). 2.2CONVEYANCE OF ASSETS; ASSUMPTION OF LIABILITIES. Except as otherwise expressly provided herein: (a)Effective as of the Effective Time (i)all Parent Assets intended to remain assets of Parent shall remain Assets of Parent, (ii)all Parent Liabilities intended to remain liabilities of Parent shall remain Liabilities of Parent, and (iii)all other Assets and Liabilities of Parent and its subsidiaries are intended to become the Assets and Liabilities of Spinco. (b)Effective as of the Effective Time, Parent agrees to transfer or cause to be transferred to Spinco all right, title and interest of the Parent or any member of the Parent Group in and to all of the Spinco Assets and all of the Spinco Liabilities. (c)Parent agrees that it will, or will cause another member of the Parent Group designated by Parent to timely pay and discharge all of the Parent Liabilities, at and after the Effective Time. (d)In the event that any conveyance of an Asset or transfer of Liability, including conveyance of any Spinco Asset and Spinco Liability required hereby is not effected at or before the Effective Time, the obligation to transfer such Asset or Liability shall continue past the Effective Time and shall be accomplished as soon thereafter as practicable. 6 (e)If any Spinco Asset and/or Spinco Liability may not be transferred by reason of the requirement to obtain the consent of any third party and such consent has not been obtained by the Effective Time, then (unless otherwise expressly agreed by Parent and Spinco) such Asset or Liability may be transferred to Spinco if Spinco shall indemnify and hold harmless Parent for such transaction.Parent and Spinco, as the case may be, shall (i)cause the owner of such Asset or Liability to use commercially reasonable efforts to provide to the appropriate member of the other party all the rights and benefits under such Asset or Liability, (ii)cause such owner to enforce such Asset or Liability for the benefit of such party, and (iii)cause such Party to assume all obligations of such Asset or Liability, in each case to the extent that such action does not cause a breach or default under such Asset or Liability. Both parties shall otherwise cooperate and use commercially reasonable efforts to provide the economic and operational equivalent of an assignment or transfer of the Asset or Liability as of the Effective Time. (f)From and after the Effective Time, each Party shall promptly transfer or cause the members of its Group promptly to transfer to the other Party or the appropriate member of the other Party’s Group, from time to time, any property received that is an Asset or Liability of the other Party or a member of its Group. (g)Except as expressly set forth in this Agreement or any instrument or document contemplated by this Agreement, neither any member of the Parent nor Spinco has made or shall be deemed to have made any representation or warranty as to (i)the Assets, business or Liabilities retained, transferred or assumed as contemplated hereby or thereby, (ii)any consents or approvals required in connection with the transfer or assumption by such party of any Asset or Liability contemplated by this Agreement, (iii)the value or freedom from any lien, claim, equity or other encumbrance of, or any other matter concerning, any Assets of such Party, (iv)the absence of any defenses or right of setoff or freedom from counterclaim with respect to any claim or other Asset of such Party, or (v)the legal sufficiency of any assignment, document or instrument delivered to convey title to any Asset transferred. EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THIS AGREEMENT, ALL ASSETS WERE, OR ARE BEING, TRANSFERRED, OR ARE BEING RETAINED, ON AN “AS IS”, “WHERE IS” BASIS AND THE RESPECTIVE TRANSFEREES WILL BEAR THE ECONOMIC AND LEGAL RISKS THAT ANY CONVEYANCE OR OTHER TRANSFER SHALL PROVE TO BE INSUFFICIENT TO VEST IN THE TRANSFEREE A TITLE THAT IS FREE AND CLEAR OF ANY LIEN, CLAIM, EQUITY OR OTHER ENCUMBRANCE. 2.3INTERCOMPANY ROYALTIES.In exchange for the transfer of the Spinco Assets and Spinco Liabilities to Spinco as provided herein: (a)Parent shall grant, transfer, assign, convey, execute and deliver to Spinco in accordance with applicable federal regulations, an overriding royalty interest of 12.5%in the those certain oil and gas assets included within the Parent Assets as set forth on Schedule “C”, attached hereto and made a part hereof, on the Distribution Date (the “Parent Royalty”). (b)The Parties shall cooperate to file the necessary assignments, mineral deeds, or similar filings with the appropriate Governmental Entities promptly following the Effective Time in order to reflect the aforementioned royalty assignments. 7 2.4LIMITATION OF LIABILITY. (a)Except as otherwise expressly provided in this Agreement, no Party or any member of such Party’s Group shall have any Liability to any other Party or any member of each other Party’s Group in the event that any information exchanged or provided pursuant to this Agreement which is an estimate or forecast, or which is based on an estimate or forecast, is found to be inaccurate. (b)Except as otherwise set forth herein, neither Party nor any member of such Party’s Group shall have any Liability to any other Party or any member of such other Party’s Group based upon, arising out of or resulting from any agreement, arrangement, course of dealing or understanding existing on or prior to the Effective Time (other than this Agreement or any agreement entered into in connection herewith or therewith in order to consummate the transactions contemplated hereby or thereby). 2.5NOVATION OF LIABILITIES; CONSENTS. (a)Each Party, at the request of the other Party, shall use commercially reasonable efforts to obtain, or to cause to be obtained, any consent, release, substitution or amendment required to novate or assign all obligations under agreements, arrangements, licenses and other obligations or Liabilities for which a member of such Party’s Group and a member of the other Party’s Group are jointly or severally liable and that do not constitute Liabilities of such other Party as provided in this Agreement (such other Party, the “Other Party”), or to obtain in writing the unconditional release of all parties to such arrangements (other than any member of the Group who assumed or retained such Liability as set forth in this Agreement), so that, in any such case, the members of the applicable Group will be solely responsible for such Liabilities. (b)If the Parties are unable to obtain, or to cause to be obtained, any such required consent, release, substitution or amendment, the Other Party or a member of such Other Party’s Group shall continue to be bound by such agreement, arrangement, license or other obligation that does not constitute a Liability of such Other Party and, unless not permitted by Law or the terms thereof, as agent or subcontractor for such Party, the Party or member of such Party’s Group who assumed or retained such Liability as set forth in this Agreement (the“Liable Party”) shall, or shall cause a member of its Group to, pay, perform and discharge fully all the obligations or other Liabilities of such Other Party or member of such Other Party’s Group thereunder from and after the Effective Time; provided, however, that the Other Party shall not be obligated to extend, renew or otherwise cause such agreement, arrangement, license or other obligation to remain in effect beyond the term in effect as of the Effective Time. The Liable Party shall indemnify the Other Party and the members of the Other Party’s Group and hold each of them harmless against any and all Liabilities arising in connection therewith;provided, however, that the Liable Party shall have no obligation to indemnify the Other Party or any member of such Other Party’s Group with respect to any matter to the extent that such Other Party has engaged in any knowing violation of Law, fraud or misrepresentation in connection therewith.The Other Party shall, without further consideration, promptly pay and remit, or cause to be promptly paid or remitted, to the Liable Party or to another member of the Liable Party’s 8 Group, all money, rights and other consideration received by it or any member of its Group in respect of such performance by the Liable Party (unless any such consideration is an Asset of such Other Party pursuant to this Agreement). If and when any such consent, release, substitution or amendment shall be obtained or such agreement, lease, license or other rights or obligations shall otherwise become assignable or able to be novated, the Other Party shall promptly assign, or cause to be assigned, all rights, obligations and other Liabilities thereunder of any member of such Other Party’s Group to the Liable Party or to another member of the Liable Party’s Group without payment of any further consideration and the Liable Party, or another member of such Liable Party’s Group, without the payment of any further consideration, shall assume such rights and Liabilities. ARTICLE III THE DISTRIBUTION 3.1COOPERATION PRIOR TO THE DISTRIBUTION; SECURITIES MATTERS. (a)Parent and Spinco shall prepare, and Parent shall distribute to the Record Holders of Parent Common Stock, the Information Statement, which shall set forth appropriate disclosure concerning Spinco, the Distribution, the “restricted” nature of Spinco Common Stock and transfer restrictions related thereto, and any other appropriate matters. (b)Parent and Spinco both acknowledge that Spinco is and shall continue to be a non-reporting privately held company following the Distribution Date and that there will not be a public market in the Spinco Common Stock, nor is one expected to develop, and that the Spinco Common Stock that Record Holders receive shall be “restricted securities.”In that connection both Parties agree: (i) the Spinco Common Stock shall have the appropriate restrictive legends which describe the transfer restrictions related thereto; and (ii) Spinco’s stock transfer books shall include “stop transfer” instructions that indicate such transfer limits. (c)Parent and Spinco shall take all such action as may be necessary or appropriate under federal and state securities laws and the “blue sky” laws of states or other political subdivisions of the United States in connection with the transactions contemplated by this Agreement. 3.2CONDITIONS PRECEDENT TO THE DISTRIBUTION. Neither the Distribution nor the related transactions set forth in this Agreement will become effective unless the following conditions have been satisfied or waived by Parent, in its sole and absolute discretion, at or before the Distribution Date: (a)Parent will have received from its accounting professionals, reasonable assurances substantially to the effect that, for U.S. federal income tax purposes, (i)the Distribution and certain transactions to be effected in connection with the separation of Parent and Spinco qualify under Sections355 and/or 368(a)of the Code, and (ii)the Distribution and such transactions will qualify for tax-free treatment to Parent and to Spinco; (b)the Distribution will not violate or result in a breach of any Law or any material agreement; 9 (c)the actions and filings necessary or appropriate under applicable federal or state securities laws and blue sky laws in connection with the Distribution will have been taken; (d)all consents required to be received or made before the Distribution may take place will have been received or made and be in full force and effect, and this Agreement will not have been terminated and will not violate, conflict with or result in a breach (with or without the passage of time) of any Law or any material agreements of Parent; (e)no preliminary or permanent injunction or other order, decree, or ruling issued by a Governmental Entity, and no statute (as interpreted through orders or rules of any Governmental Entity duly authorized to effectuate the statute), rule, regulation or executive order promulgated or enacted by any Governmental Entity will be in effect preventing, or materially limiting the benefits of, the Distribution; (f)No event or development shall have occurred or exist that, in the judgment of Parent's Board of Directors, in its sole discretion, makes it inadvisable to effect the Separation, the Distribution or any other transaction related thereto. 3.3THE DISTRIBUTION. (a)On the Distribution Date, subject to satisfaction or waiver of the conditions set forth in this Agreement, Spinco shall issue, distribute and deliver certificates representing 100% of the shares of Spinco Common Stock to each shareholder of Parent Common Stock on the Record Date (the “Record Holder”) on a pro-rata basis, of one (1)share of Spinco Common Stock for each one (1) share of Parent Common Stock so held by such Record Holder.The certificates for the Spinco Common Stock shall be delivered directly to each Record Holder by mail at their respective addresses as listed in the Parent transfer agent’s books and records. (b)Both Parties agree that the Distribution shall not constitute or be construed as a “sale” or a disposition for value of the Spinco Common Stock under Section 2(a)(3) of the Securities Act, and that the Record Holders shall not remit any consideration to receive the Spinco Common Stock; nor does such Distribution constitute a stock dividend issued by either of the Parties, but rather is a distribution merely for the purpose of effectuating the transactions contemplated hereby. ARTICLE IV COVENANTS 4.1BANK ACCOUNTS. (a)The Parties agree to take, or cause the respective members of their respective Groups to take, at the Effective Time (or such other time as the Parties may agree), all actions necessary to amend all agreements or arrangements governing each bank and brokerage account owned by Parent, Spinco or any of their respective Groups (the “Accounts” ), so that such Accounts, if currently linked (whether by automatic withdrawal, automatic deposit, or any other authorization to transfer funds from or to, hereinafter“linked” ) to any bank or brokerage account owned by the other Party or any other member of the other Party’s Group are de-linked from such other Party’s Accounts from and after the Effective Time. 10 (b)With respect to any outstanding checks issued by Parent, Spinco, or any member of their respective Groups prior to the Effective Time, such outstanding checks shall be honored following the Effective Time by the entity or Group owning the account on which the check is drawn. (c)As between the two Parties (and the members of their respective Groups) all payments and reimbursements received after the Effective Time by any Party (or member of its Group) that relate to a business, Asset or Liability of another Party (or member of its Group), shall be held by such Party in trust for the use and benefit of the Party entitled thereto (at the expense of the Party entitled thereto) and, promptly upon receipt by such Party of any such payment or reimbursement, such Party shall pay over, or shall cause the applicable member of its Group to pay over to the other Party the amount of such payment or reimbursement without right of set-off. 4.2GUARANTEED SPINCO LIABILITIES. (a)Spinco shall use commercially reasonable efforts (excluding payment of money or incurrence of Liabilities) to obtain as promptly as practicable after the Effective Time the release of all members of the Parent from any obligations with respect to Guaranteed Spinco Liabilities, including removing all members of the Parent from their obligations as guarantors with respect to the guarantees listed or described on Schedule “B.”In no event shall any member of Spinco take any action with respect to any Guaranteed Spinco Liabilities which could be reasonably expected to adversely affect the Parent members in any way, including, without limitation, extending the term of any Guaranteed Spinco Liabilities or increasing the liability guaranteed thereunder, unless the guarantee or obligation of all Parent Group members is released as to any extended or modified liability obligations under such Guaranteed Spinco Liabilities or Parent otherwise consents in writing. (b)In the event that any Parent Group member is required to pay or otherwise satisfy any Guaranteed Spinco Liabilities, without limiting any of Parent’s rights and remedies against Spinco under this Agreement or otherwise, in order to secure Spinco’s indemnity obligations to Parent hereunder in respect of such Guaranteed Spinco Liabilities, Parent shall be entitled to all the rights of the payee in any property of any member of Spinco pledged as security for such Guaranteed Spinco Liabilities. 4.3INSURANCE. Except as otherwise provided in this Agreement, from and after the Effective Time, Spinco and Parent shall be responsible for obtaining and maintaining their own respective insurance programs for their risk of loss and such insurance arrangements shall be separate programs apart from each other and each Party will be responsible for its own deductibles, self-insured retentions, premium adjustments, audits, collateral, Taxes and claims handling charges or other expenses associated with for such insurance programs. 4.4TRADEMARKS; TRADENAMES.Each Party shall exercise commercially reasonable efforts to cease (and cause all of the members of its Group to cease), as soon as reasonably practicable after the Effective Time: (i)making any use of any names or trademarks that include (A)any of the trademarks of the other Party or such other Party’s subsidiaries or Affiliates and (B)any names or trademarks related thereto including any names or trademarks confusingly similar thereto or dilutive thereof. 11 4.5AUDITORS AND AUDITS; ANNUAL AND QUARTERLY FINANCIAL STATEMENTS AND ACCOUNTING.
